Judgment affirmed, with costs. The defendants may not lawfully erect a screen to obscure plaintiffs’ sign which is being lawfully erected. If the plaintiffs’ sign were to constitute a nuisance or be an otherwise unlawful object, that situation would have to be reached by other means than the avowed purpose of the defendants here to prevent plaintiffs’ utilization of their sign by blanketing through the means of a screen the possibility of the wayfarer reading it even though the screen or cover be erected on lands of the State. The purpose of the defendants, if carried out, is to prevent plaintiffs from a lawful use of private property. We do not hold that the State officials may not erect directory signs having a reasonable relation to public travel, even though such a sign tended to obscure in whole or in part an adjacent advertising sign. Young, Kapper and Tompkins, JJ., concur; Lazansky, P. J., and Hagarty, J,. dissent. [140 Misc. 42.]